Title: Saturday July 14. 1770.
From: Adams, John
To: 


       Arose at 4. Got ready as soon as I could and rode out of Town a few Miles to Breakfast. Breakfasted at Lovatts in Hampton, 10 miles from Portsmouth and 12 from Newbury. Threatened with a very hot day. I hope I shall not be so overcome with Heat and Fatigue as I was Yesterday.
       I fully intended to have made a long Visit to Governor Wentworth, upon this Occasion. But he was unluckily gone to Wolfborough, so that this Opportunity is lost.
      